Exhibit 10.48

EXECUTION VERSION

FIRST AMENDMENT TO

ASSET PURCHASE AGREEMENT

This First Amendment to Asset Purchase Agreement (this “Amendment”), dated as of
December 9, 2008 (the “Effective Date”), is made by and between CELL
THERAPEUTICS, INC., a Washington corporation (“Buyer”), and BIOGEN IDEC INC., a
Delaware corporation (“Seller”), with reference to the following facts:

A. Buyer and Seller are parties to that certain Asset Purchase Agreement, dated
August 15, 2007, relating to the pharmaceutical product currently marketed and
sold as ZEVALIN® (Ibritumomab Tiuxetan) (the “Agreement”).

B. Buyer anticipates receiving approval from the FDA to expand the labeling for
the Product with respect to an indolent non-Hodgkin’s lymphoma indication (the
“Indolent Milestone Event”) during calendar year 2009.

C. Unless otherwise defined herein, any capitalized terms used herein shall have
their respective meanings as set forth in the Agreement.

NOW, THEREFORE, Buyer and Seller agree as follows:

1.    Modification of Indolent Milestone Payment. Subject to the terms and
conditions set forth herein, as of the Effective Date, for purposes of the Ten
Million Dollar ($10,000,000) Milestone Payment referred to in Section 3.3 of the
Agreement that is triggered by the Indolent Milestone Event (the “Indolent
Milestone Payment”), the obligation of Buyer with respect to the Indolent
Milestone Payment shall be deleted in its entirety and replaced with and
modified as follows:

(a) Buyer shall pay to Seller the amount of Two Hundred Thousand Dollars
($200,000) (the “First Payment”) concurrent with the execution of this Amendment
(i.e., as of the Effective Date).

(b) Buyer shall pay to Seller the amount of Two Million Dollars ($2,000,000)
(the “Second Payment”) upon the earlier of (i) sixty (60) days after the
Effective Date (i.e., February 7, 2009) or (ii) the closing of a joint venture
or other similar transaction between Buyer and Spectrum Pharmaceuticals, Inc., a
Delaware corporation, relating to the Product.

(c) Buyer shall, within thirty (30) days after the Indolent Milestone Event, pay
to Seller an amount (the “Third Payment”) determined as follows:

 

  •  

if the Indolent Milestone Event occurs during calendar year 2008 or 2009, the
Third Payment shall be in the amount of Five Million Five Hundred Thousand
Dollars ($5,500,000); provided, however, that such Third Payment shall be Six
Million Dollars ($6,000,000) if Buyer elects, in its sole discretion but upon
written notice to Seller within ten (10) days of the Indolent Milestone Event,
to make such Third Payment on January 1, 2010;



--------------------------------------------------------------------------------

  •  

if the Indolent Milestone Event occurs during calendar year 2010, the Third
Payment shall be in the amount of Seven Million Dollars ($7,000,000);

 

  •  

if the Indolent Milestone Event occurs during calendar year 2011, the Third
Payment shall be in the amount of Nine Million Dollars ($9,000,000); and

 

  •  

if the Indolent Milestone Event occurs during calendar year 2012 or thereafter,
the Third Payment shall be in the amount of Ten Million Dollars ($10,000,000).

Notwithstanding any provision herein to the contrary: (i) each of the First
Payment, the Second Payment and the Third Payment shall, when made, be fully
earned, non-refundable and not creditable for any other purpose; and (ii) in the
event that Buyer does not make payment of the Second Payment when due, then any
restructuring or modification of the obligation of Buyer with respect to the
Indolent Milestone Payment (i.e., as represented by this Amendment) shall be
void ab initio and of no further force or effect.

2.    No Other Changes. Buyer and Seller acknowledge that: (i) except as
provided in Section 1, there are no changes to the Agreement made by this
Amendment (including, without limitation, any change regarding the Ten Million
Dollar ($10,000,000) Milestone Payment referred to in Section 3.3 of the
Agreement that is triggered by approval from the FDA to expand the labeling for
the Product with respect to an aggressive non-Hodgkin’s lymphoma indication);
and (ii) the Agreement, as amended by this Amendment, remains in full force and
effect.

3.    Miscellaneous. This Amendment will be deemed to have been made in the
State of California and its form, execution, validity, construction and effect
will be determined in accordance with the laws of the State of California,
without giving effect to the principles of conflicts of law thereof. This
Amendment shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns. This Amendment may be executed in
separate counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument. Signatures on
counterparts of this Amendment transmitted by facsimile or e-mail shall be
deemed effective for all purposes.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
respective representatives thereunto duly authorized, all as of the Effective
Date.

 

BIOGEN IDEC INC.

By:  

/s/ Paul J. Clancy

  Name: Paul J. Clancy   Title: Chief Financial Officer CELL THERAPEUTICS, INC.
By:  

/s/ James A. Bianco

  James A. Bianco, M.D.   Chief Executive Officer

[SIGNATURE PAGE TO FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT]